Exhibit 10.130
 
[Free translation from Hebrew]
 
Market Making Agreement


Entered into and signed in Petach Tikva on December 24, 2008


Between:


Harel Finance Trade & Securities Ltd.
P.C. 513992115
of 7 Jabotinski St., Ramat Gan
(hereinafter: the “Market Maker”)
of the first part;


And between:


Xfone, Inc.
Co. No.: C23688-2000
whose address for the purpose of this Agreement will be
P.O. Box 7616, Petah Tikva 49170
(hereinafter: the “Company”)
of the second part;


Whereas
the Market Maker is a member of the Tel Aviv Stock Exchange Ltd. (hereinafter:
“TASE”); and



Whereas
the Company listed its shares on TASE in the framework of a “dual listing”
pursuant to the provisions of Chapter E3 of the Securities Law, 5728-1968
(hereinafter: the “Securities Law”); and



Whereas
the Company wishes to increase the level of negotiability and improve the
liquidity of the Securities Contemplated in the Agreement, according to the
definition of this term below, inter alia, through engagement with the Market
Maker as specified in this Agreement; and



Whereas
the Market Maker represents that it has received TASE’s approval to act as a
“market maker” and that it has the knowhow and ability to act as a market maker
and that it is able to provide the Company with its services as specified in
this Agreement; and



Whereas
the Company approached the Market Maker and requested that the Market Maker
provide market making services thereto for the Securities Contemplated in the
Agreement, according to the definition of this term below, as specified in this
Agreement, and the Market Maker agreed to provide the Company with market making
services for the said securities; and



Whereas
the Market Maker undertook to act to receive TASE’s approval for activity as a
“market maker” pursuant to the provisions of this Agreement; and



-1-

--------------------------------------------------------------------------------


[Free translation from Hebrew]
 
Whereas
the Parties wish to regulate their engagement as specified in this Agreement;



Therefore it has been represented, agreed and stipulated between the Parties as
follows:
 
1.
Preamble, Interpretation and Annexes

 
 
1.1
The preamble to this Agreement and the annexes hereto constitute an integral
part hereof.

 
 
1.2
The headings of the sections in this Agreement are provided for the purpose of
convenience and shall not be used for interpretation purposes.

 
 
1.3
All of the terms included in this Agreement shall bear the meaning imparted
thereto in the Securities Law and/or in the TASE bylaws and/or in its directives
and/or in resolutions of the board of directors of TASE (hereinafter: “TASE’s
Bylaws and Directives”).

 
 
1.4
It is hereby agreed that in any event of a discrepancy between the provisions of
this Agreement and the provisions of the Securities Law and/or the provisions of
TASE’s Bylaws and Directives, the provisions of the Securities Law and/or the
provisions of TASE’s Bylaws and Directives will prevail over the provisions of
this Agreement.

 
2.
Conditions Precedent

 
All of the provisions of this Agreement are subject to fulfillment of all of the
conditions precedent specified below within 15 days from the date of execution
of this Agreement. The conditions precedent are as follows:
 
 
2.1
Receipt of the approval of TASE for the appointment of the Market Maker as
market maker for the Securities Contemplated in the Agreement, according to the
definition of this term below.

 
3.
The Market Maker’s Representations

 
The Market Maker hereby represents that:
 
 
3.1
It is a member of TASE.

 
 
3.2
It has received the approval of TASE to act as market maker.

 
 
3.3
It has the knowhow and ability to act as market maker and is able to provide the
Company with the market making services as specified in this Agreement.

 
 
3.4
All of the approvals required according to the incorporation documents and the
provisions of any law for its engagement according to the terms and conditions
of this Agreement have been received and there is no legal or other impediment
to its engagement according to the terms and conditions of this Agreement.



-2-

--------------------------------------------------------------------------------


[Free translation from Hebrew]
 
4.
The Company’s Representations

 
 
4.1
The Company hereby represents that it is a company which was incorporated in the
State of Nevada in the U.S.A. whose ordinary shares are listed on the NYSE
Alternext US stock exchange and TASE.

 
 
4.2
The Company hereby represents that there is no legal or other impediment to its
engagement according to the terms and conditions of this Agreement.

 
 
4.3
The Company’s securities specified below are traded on TASE as of the date of
execution of this Agreement:

 
Type of Securities
Quantity Issued
Common stock
18,376,075
Series A bonds
 

 
 
4.4
The Company hereby represents that to the best of its knowledge, the interested
parties thereof hold its securities as specified below:

 
Name of Interested Party
Type of Securities
Quantity Held
Avraham Keinan
Common stock
3,208,000
Avraham Keinan
Non-negotiable options
1,500,000
Guy Nissenson
Common stock
11,500
Guy Nissenson
Non-negotiable options
1,500,000
Gagnon Securities LLC
Common stock
3,206,450
Campbeltown Business Ltd.
Common stock
1,203,500
Richard L. Scott
Common stock
2,643,121
Richard L. Scott
Non-negotiable options
800,000
Eyal Harish
Non-negotiable options
75,000
Shemer S. Shwartz
Common stock
2,000
Shemer S. Shwartz
Non-negotiable options
75,000
Aviyahu Ben Hurin
Non-negotiable options
25,000
Yitzhak Almog
Non-negotiable options
25,000
Morris Mansur
Non-negotiable options
20,000
Israel Singer
Non-negotiable options
20,000

 
 
4.5
Each party will provide the other with any report that shall be issued by TASE
regarding activity in connection with this Agreement in accordance with TASE’s
Bylaws and Directives, immediately upon issuance of the report by TASE and
receipt thereof by either of the Parties.



-3-

--------------------------------------------------------------------------------


[Free translation from Hebrew]
 
 
4.6
The Company undertakes to notify the Market Maker of any matter which is subject
to a reporting duty pursuant to Section 36 of the Securities Law, without
derogating from its other undertakings in this Agreement.

 
5.
The Appointment

 
The Company hereby appoints the Market Maker, commencing from the seventh
trading day after the first date on which all of the conditions precedent
specified in Section 2 above shall be fulfilled (hereinafter: the “Effective
Date”), to serve, during the term of the Agreement, as market maker for the
securities specified below:
 
 
5.1
The name of the stock:
Xfone

 
 
5.2
Number thereof:
1098169

 
 
5.3
Symbol:
XFN

 
(Hereinabove and hereinbelow: the “Securities Contemplated in the Agreement”).
 
6.
Market Making Services

 
 
6.1
The Market Maker undertakes that throughout the term of the Agreement, it will
act as market maker and will submit for performance on TASE market making orders
as required, and will perform anything that is required of a market maker
pursuant to the provisions of the law in general, and to TASE’s Bylaws and
Directives, as being from time to time, specifically. The market making will be
performed in a special account of the Market Maker, which shall be designated
for the market making activity for the Securities Contemplated in the Agreement.

 
 
6.2
The Market Maker undertakes to immediately notify the Company of any event in
which TASE shall revoke its approval for the Market Maker to act as market
maker.

 
7.
Fee

 
 
7.1
The Market Maker will be entitled to receive from the Company, in respect of the
market making services as stated in this Agreement, throughout the term of the
Agreement, monthly consideration in the sum of NIS 5,000 (five thousand New
Israeli Shekel) (hereinafter: the “Consideration”).

 
 
7.2
The Company will pay the Market Maker the Consideration at net 30 terms.

 
 
7.3
For the avoidance of doubt, it is hereby clarified that the Company will bear no
payment and/or fee and/or expense in connection with the market making by the
Market Maker as set forth in this Agreement.



-4-

--------------------------------------------------------------------------------


[Free translation from Hebrew]
 
8.
Term of the Agreement

 
 
8.1
This Agreement is for a period of one year commencing from the Effective Date
(hereinafter: the “Initial Period”).

 
 
8.2
Upon expiration of the Initial Period, the Agreement will be extended
automatically by additional periods of 12 months each (hereinafter: the
“Additional Periods”).

 
 
8.3
Subject to the provisions of TASE’s Bylaws and Directives, the Company will be
entitled to terminate the Agreement at any time during the Additional Periods,
for any reason, by prior written notice, to be given at least 45 days in
advance, provided that TASE’s consent shall have been received to the
termination of the market making by the Market Maker for the Securities
Contemplated in the Agreement, and in a manner that will not prevent the Market
Maker from continuing to serve as market maker for other securities and/or other
companies.

 
 
8.4
Subject to the provisions of TASE’s Bylaws and Directives, the Market Maker will
be entitled to terminate the Agreement at any time during the Additional Periods
for any reason whatsoever, by prior written notice to be given at least 45 days
in advance, provided that TASE’s consent shall have been received to the
termination of the market making by the Market Maker for the Securities
Contemplated in the Agreement, and in a manner that will not prevent the Market
Maker from continuing to serve as market maker for other securities and/or other
companies.

 
 
8.5
The provisions of this Section 8 notwithstanding, and subject to TASE’s Bylaws
and Directives, the Market Maker may terminate the Agreement, at any time, in
the event that a status change shall occur in the negotiability of the Company’s
stock according to TASE’s decision – by giving written notice. In such a case as
stated in this section, the Market Maker will specify in its notice whether the
termination is with respect to all of the transaction shares or in respect of
part thereof (a reduction in the quantity of the transaction shares).

 
 
8.6
The aforesaid in this Section 8 notwithstanding, it is hereby agreed that if any
provisions shall be determined in the TASE bylaws and/or the TASE directives
and/or in any other law, which shall prejudice any of the rights of the Company
and/or the Market Maker, then the Company / the Market Maker will be entitled to
terminate this Agreement immediately.

 
9.
Liability

 
 
9.1
The Company hereby waives any claim and/or demand and/or lawsuit against the
Market Maker with respect to the effect of the market making on the price of the
Securities Contemplated in this Agreement and/or in respect of any damage and/or
loss and/or cost that shall be caused to the Company due to the provision of the
services according to this Agreement. The aforesaid notwithstanding, the Company
will not be barred from claiming against the Market Maker in respect of any
damage that shall be caused to the Company in the event that the Market Maker
shall commit a fundamental breach of the Agreement and/or shall be negligent in
the performance of its undertakings according to this Agreement, all without
prejudice to any remedy that is available to the Company pursuant to any law.



-5-

--------------------------------------------------------------------------------


[Free translation from Hebrew]
 
 
9.2
The Market Maker represents that it is aware and agrees that the Company is not
liable in any way for the market making actions by the Market Maker, and that
the Market Maker will not be entitled to any compensation or indemnification
from the Company in respect of the market making for the Securities Contemplated
in the Agreement and/or in respect of any loss and/or damage that shall be
caused to the Market Maker as a result of its engagement in this Agreement
and/or as a result of the market making for the Securities Contemplated in the
Agreement.

 
10.
Miscellaneous

 
 
10.1
This Agreement, including the annexes hereto, contains, embodies, incorporates
and expresses all of the agreed terms, promises and agreements, written or oral,
on the matters specified herein. Any undertakings or representations on the
subject matter of this Agreement which were given or made by the Parties prior
to the execution of this Agreement and which were not explicitly expressed
herein shall neither add to the obligations and rights set forth in this
Agreement, nor derogate therefrom nor modify the same, and the Parties will not
be bound thereby commencing from the date of this Agreement.

 
 
10.2
No conduct on the part of either of the Parties shall be deemed as a waiver of
any of its rights according to this Agreement or pursuant to any law, or as a
waiver of or consent on its part to any breach or non-fulfillment of any
condition, unless the waiver, consent, postponement, modification, cancellation
or addition shall have been made explicitly and in writing.

 
 
10.3
Any notice of any of the other parties in connection with this Agreement shall
be delivered in writing and shall be sent to the addressee by personal delivery
or by registered mail to its address as specified at the start of this
Agreement, and shall be deemed as having been delivered to the addressee on the
date of delivery thereof by personal delivery or 4 days after the date of
dispatch thereof by registered mail, as aforesaid, all as the case may be.

 
 
10.4
Any modification, amendment or waiver in connection with this Agreement will be
valid according to a written document only and will be limited to the matter in
respect of which it was made from the outset. No waiver in any case shall
constitute a precedent for any other case. No refrainment from performance of an
action or laches in the performance thereof shall be deemed as a waiver nor
prejudice the rights or undertakings of either of the Parties in connection with
such action.



-6-

--------------------------------------------------------------------------------


[Free translation from Hebrew]
 
 
10.5
The law of the State of Israel will govern the provisions of this Agreement. The
courts within the area of jurisdiction of the Tel Aviv-Jaffa District Court will
have sole and exclusive jurisdiction over any matter that is connected with
and/or derives from this Agreement.

 
 
10.6
The Parties will be entitled to disclose the contents of this Agreement, insofar
as they are required to do so pursuant to any law, including immediate reports
to the Securities Authority, TASE etc., after coordination of the language of
the foregoing reports and/or notices between the Parties.

 
 
In witness whereof, the parties have hereto set their hands:





     
The Market Maker
 
The Company

 


-7-

--------------------------------------------------------------------------------


 